DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on December 6, 2019. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 14 and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PgPub. No. 2011/0050883 by Ghose et al. (hereinafter ‘Ghose’).
In regards to claim 1, Ghose teaches a method with image recognition, comprising: extracting, using a feature extraction layer, feature data from an input image 
outputting a recognition result of an object appearing in the input image, by applying a fixed mask and a variable mask to the extracted feature data, (See Ghose paragraphs [0026], [0037] and [0043], Ghose teaches using two masks M1 and M2 to detect obstacles.)
wherein the variable mask is adjusted in response to the extracted feature data. (See Ghose paragraph [0029], Ghose teaches a dynamic mask based in feature data.)

In regards to claim 2, Ghose teaches wherein the outputting of the recognition result comprises: calculating first recognition data from the extracted feature data, by the applying of the fixed mask to the extracted feature data; calculating second recognition data from the extracted feature data, by the applying of the variable mask to the extracted feature data; and determining the recognition result based on the first recognition data and the second recognition data. (See Ghose Figure 14, Ghose teaches obstacle recognition using two masks.)

In regards to claim 9, Ghose teaches wherein the outputting of the recognition result comprises: determining, to be the recognition result, a weighted sum of first recognition data based on the fixed mask and second recognition data based on the variable mask. (See Ghose paragraph [0033]).



In regards to claim 18, Ghose teaches wherein the outputting of the recognition result comprises: visualizing the recognition result on a display after the recognition result is generated. (See Ghose Figure 31)
Claims 19 is rejected similarly as claim 1. 

Claims 20-22 recite limitations that are similar to that of claims 1, 2 and 9, respectively. Therefore, claims 20-22 are rejected similarly as claims 1, 2 and 9, respectively.

Allowable Subject Matter
Claims 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 24-25, the applied art does not teach or suggest a trained sensor-specific variable mask as recited in claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
s 3-8, 10-13, 15-17 and 23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729.  The examiner can normally be reached on M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/UTPAL D SHAH/Primary Examiner, Art Unit 2665